Citation Nr: 0523548	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  04-07 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York




THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance benefits under Chapter 32, Title 38, United States 
Code.  




ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from with the United States 
Coast Guard from January 1979 to December 1985 and was with 
the United States Coast Guard Reserve from January 1986 to 
August 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Regional Processing 
Center (RPC) of the Buffalo, New York Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The appellant 
indicated disagreement with that decision and, after being 
furnished a statement of the case, filed a substantive 
appeal.  


FINDING OF FACT

The veteran served on active duty from with the United States 
Coast Guard from January 1979 to December 1985 but did not 
participate in the Veteran's Educational Assistance Program 
(VEAP) during active service.  


CONCLUSION OF LAW

The criteria for basic service eligibility to educational 
assistance benefits under Chapter 32, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3202 (West 2002); 38 
C.F.R. § 21.5040 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

However, the VCAA is not applicable to claims such as the one 
decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veteran's Claims (Court) held that the VCAA, with its 
expanded duties, is not applicable to cases involving waiver 
of recovery of overpayment claims, pointing out that the 
statute at issue in such cases was not found Title 38, United 
States Code, Chapter 51 (i.e. the laws changed by VCAA).  As 
well, the statute at issue in this matter is not found in 
Chapter 51 (rather, in Chapter 32).  

In any event, VA education programs have their own notice and 
assistance requirements.  Pursuant to 38 C.F.R. § 21.1031(b) 
(2004), if a formal claim for educational assistance is 
incomplete, or if VA requires additional evidence or 
information to adjudicate the claim, VA will notify the 
claimant of the evidence and/or information necessary to 
complete or adjudicate the claim and of the time limit 
provisions.  In this case, the relevant and probative 
evidence needed to adjudicate this claim consists of evidence 
regarding the appellant's DD-214 and other service records.  
That evidence is associated with the claims file.  Therefore, 
the Board finds that as all relevant and probative evidence 
necessary for an equitable disposition of the appeal has been 
obtained, the notice and assistance requirements have been 
satisfied.

Furthermore, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
Additionally, the facts are not in dispute.  The veteran is 
essentially arguing that the law should be interpreted in 
such a way as to render her eligible for VEAP benefits.  The 
Court has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive.)  Under these circumstances further 
notice or assistance in assembling evidence could not assist 
her in substantiating her claim.  

II.  Basic Eligibility for VA Educational Assistance Benefits

The veteran seeks payment of VA educational assistance 
benefits.  In her February 2001 application for such 
benefits, she indicated that she was applying for Post 
Vietnam Era Education Assistance program (VEAP) Chapter 32 
benefits.  

The veteran essentially contends that her active duty service 
should make her eligible for VA educational assistance 
benefits.  In this regard, it is noted that the veteran's 
Form DD-214, Report of Separation from Active Duty, indicates 
that she served on active duty from January 1979 to December 
1985.  She had reserve duty with the United States Coast 
Guard from January 1986 to August 1994.  The Form further 
indicates that she made no contributions to the Post-Vietnam 
Era Veterans Education Assistance Program.  

The criteria for the Chapter 32 educational assistance 
benefits under VEAP are set forth in 38 U.S.C.A. § 3221 (West 
2002).  All veterans who entered active duty after January 1, 
1977 and before July 1, 1985, are eligible to participate in 
VEAP by enrolling during one's period of active service.  If 
one elects to enroll, one must generally participate for 12 
consecutive months.  Id.  One who enrolls and participates in 
the program must agree to have a monthly deduction made from 
one's military pay of not less than $25.00 and no more than 
$100.00.  The maximum total contribution allowed per person 
is $2,700.  A participant is allowed to make the total 
contribution via a lump sum payment.  38 U.S.C.A. § 3222(a) 
and (e) (West 2002).  

The VA regulations which implement VEAP are at 38 C.F.R. § 
21.5050 et seq.  Applicable regulations provide that, any 
otherwise eligible person desiring to participate must apply 
to the Service Department under which one serves, upon forms 
prescribed the Service Department and/or the Secretary of 
Defense.  Further, no application to participate may be made 
prior to entry upon active duty, and each application must be 
submitted in sufficient time to permit the Service concerned 
to make the required deduction from the individual's military 
pay for at least one month prior to the individual's 
discharge or release from active duty.  38 C.F.R. § 21.5050 
(2004).  An individual may not make any contributions after 
the date of one's discharge.  38 C.F.R. § 21.5052 (2004).  

The veteran does not dispute the fact that she made no 
contributions to VEAP while on active duty.  Rather she 
maintains that she was never advised that she had to 
contribute during service in order to obtain education 
benefits following discharge from service.  

However, applicable law and regulations do not provide for 
enrolment in VEAP based on faulty advice, or even the absence 
of advice, on how to enroll in the program.  Moreover, 
unlike, for instance, the statute which governs dental care, 
the Board finds no provision in the enabling statute which 
imposes an affirmative duty on a Service Department to notify 
members of the existence of the program and the details 
thereof.  Cf. 38 U.S.C.A. § 1712(b)(2) (West 2002); Grovhoug 
v. Brown, 7 Vet. App. 209, 212-13 (1994).  

Without service department certification of the veteran's 
participation in the VEAP program, VA has no alternative but 
to deny her claim for VEAP benefits.  Therefore, the Board is 
constrained to find that she is not eligible for VEAP by 
operation of law.  

In this matter, there is simply no legal basis to find the 
veteran eligible for educational assistance benefits pursuant 
to Chapter 32 of the United States Code.  As the disposition 
of this claim is based on the law, and not on the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  



	(CONTINUED ON NEXT PAGE)




ORDER

The veteran's claim for basic eligibility for educational 
assistance benefits under Chapter 32, Title 38, United States 
Code is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


